DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4–9, and 11–19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 8, and 15 now recite, at the end of each claim, limitations directed to first, second, and third electrical leads, which are connected to “the at least two electrical leads” mentioned earlier in each claim. The limitations renders each claim indefinite because they do not comport with the specification—Applicant has conflated and confused certain groups of leads from the disclosure. With reference to the specification, the old limitation of “at least two electrical leads” refers to elements 325 and 327 (also applicable to the “third electrical lead” of claims 4 and 11), most clearly shown in fig. 4, whereas the newly added “first, second, and third electrical leads” refers to elements 720, 725, and 730, shown on the right side of fig. 2. Applicant should amend the claim to make clear that 
Claims 2, 4–7, 9, 11–14, and 16–19 are rejected due to dependency upon rejected claims.

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6–8, 12, 14, 15, and 17–19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Pub. 2015/0181944) in view of Liu (US Pub. 2015/0027463).
 	Independent claim 1: Li discloses a cartridge (10); 
a first connector body (120) including,
a first base portion that is cylindrical (ascribed to the flange and the lower outer cylinder of 120 shown in fig. 12),
a nose portion extending from a first base portion (the cylinder extending upward from the flange of 120 in fig. 12), the nose portion being cylindrical (ibid.), and the nose portion having a smaller diameter than the first base portion (fig. 12 shows the flange of the first base portion having a larger diameter than the nose portion),
a collar portion (the inner cylindrical portion of 120 shown in fig. 12) extending longitudinally from a second end of the first base portion (the bottom of 120 shown in fig. 12)

a first orifice extending longitudinally through the first base portion and the nose portion (centrally and vertically in figs. 12 and 13);
at least two electrical leads (110) each including a first end and a second end (111, 112, fig. 10), the first end of each of the electrical leads extending through a respective one of the at least two slots (para. 49); and
a second connector body (130) including,
a second base portion (130) that is cylindrical (fig. 10 shows element 130 as generally cylindrical), the second base portion configured to receive the collar portion of the first base portion at a first end of the second base portion (see the inner cylinder of 120 within 130 in figs. 11 and 13),
a tubular portion extending longitudinally from a second end of the second base portion (see the rightward tubular portion of 130 in fig. 11), and
a second orifice extending through the second base portion and the tubular portion (central in fig. 11), the second orifice configured to receive a portion of the first base portion of the connector body (the inner cylinder of 120, i.e. the collar portion, within 130 in figs. 11 and 13) and the second end of each of the at least two electrical leads (via 131), such that the second end of each of the at least two electrical leads abuts an inner surface of the second orifice (see 110 in fig. 11); and
a power supply section (20a) including:
a control circuit (para. 60 discussing an analogous portion of a different embodiment, “controlling unit”); and
a battery (22).
Li does not explicitly disclose a third electrical lead electrically coupling the control circuit to a second terminal of the battery, a first electrical lead electrically coupling the control circuit to the cartridge when the cartridge is connected to the power supply section, and a second electrical lead electrically coupling the control circuit to a first terminal of the battery.
However, Liu discloses a third electrical lead (8) electrically coupling a control circuit (3) to a second terminal (21) of a battery (2), a first electrical lead (10) electrically coupling the control circuit (3) to a cartridge (para. 47, “atomizer assembly”) when the cartridge is connected to the power supply section (para. 47), and a second electrical lead (9) electrically coupling the control circuit (3) to a first terminal of the battery (22).
The advantage of this feature is that they allow communication between the battery and the control circuit.
Therefore, it would have been obvious to one of ordinary skill in the art to adopt the arrangement of leads, battery, and control circuit of Liu for the power supply section of Li to allow communication between the battery and control circuit.
Independent claim 8: Li discloses a cartridge (10) including:
a housing extending in a longitudinal direction (10a), the housing having a first end and a second end (fig. 8);
an inner tube coaxially positioned in the housing (central in fig. 15);
a heating element in the housing (11a); and
a connector assembly including,
a first connector body (120) including,
a first base portion that is cylindrical (ascribed to the flange and the lower outer cylinder of 120 shown in fig. 12),
ibid.), the nose portion having a smaller diameter than the first base portion (fig. 12 shows the flange of the first base portion having a larger diameter than the nose portion), and the nose portion extending into the inner tube (cf. figs. 8 and 9),
a collar portion (the inner cylindrical portion of 120 shown in fig. 12) extending longitudinally from a second end of the first base portion (the bottom of 120 shown in fig. 12),
at least two slots extending longitudinally through the first base portion and on opposing sides of the nose portion (121, figs. 10 and 12),
a first orifice extending longitudinally through the first base portion and the nose portion (centrally and vertically in figs. 12 and 13), and
at least two electrical leads (110) each including a first end and a second end (111, 112, fig. 10), the first end of each of the electrical leads extending through a respective one of the at least two slots (para. 49), and
a second connector body (130) including,
a second base portion (130) that is cylindrical (fig. 10 shows element 130 as generally cylindrical), the second base portion configured to receive the collar portion of the first base portion at a first end of the second base portion (see the inner cylinder of 120 within 130 in figs. 11 and 13),
a tubular portion extending from a second end of the second base portion (see the tubular portion of 130 in fig. 11), and
a second orifice extending through the second base portion and the tubular portion (central in fig. 11), the second orifice configured to receive a portion of the first base portion of 
a power supply section (20a) including:
a control circuit (para. 60 discussing an analogous portion of a different embodiment, “controlling unit”); and
a battery (22).
While Li in all likelihood has some sort of electrical lead connecting its control circuit to its battery, Li does not explicitly disclose a third electrical lead electrically coupling the control circuit to a second terminal of the battery, a first electrical lead electrically coupling the control circuit to the cartridge when the cartridge is connected to the power supply section, and a second electrical lead electrically coupling the control circuit to a first terminal of the battery.
However, Liu discloses a third electrical lead (8) electrically coupling a control circuit (3) to a second terminal (21) of a battery (2), a first electrical lead (10) electrically coupling the control circuit (3) to a cartridge (para. 47, “atomizer assembly”) when the cartridge is connected to the power supply section (para. 47), and a second electrical lead (9) electrically coupling the control circuit (3) to a first terminal of the battery (22).
The advantage of this feature is that they allow communication between the battery and the control circuit.
Therefore, it would have been obvious to one of ordinary skill in the art to adopt the arrangement of leads, battery, and control circuit of Liu for the power supply section of Li to allow communication between the battery and control circuit.


Independent claim 15: Li discloses a cartridge (10a) including,
a housing extending in a longitudinal direction (fig. 15, compare with element 10a labeled in fig. 8), the housing having a first end and a second end (fig. 15);
an inner tube coaxially positioned in the housing (central in fig. 15);
a heating element in the housing (11a); 
a connector assembly including,
a first connector body (120) including,
a first base portion that is cylindrical (ascribed to the flange and the lower outer cylinder of 120 shown in fig. 12),
a nose portion extending from a first end of the first base portion (the cylinder extending upward from the flange of 120 in fig. 12), the nose portion being cylindrical (ibid.), the nose portion having a smaller diameter than the first base portion (fig. 12 shows the flange of the first base portion having a larger diameter than the nose portion), and the nose portion extending into the inner tube (cf. figs. 8 and 9),
a collar portion (the inner cylindrical portion of 120 shown in fig. 12) extending longitudinally from a second end of the first base portion (the bottom of 120 shown in fig. 12),
at least two slots extending longitudinally through the first base portion and on opposing sides of the nose portion (121, figs. 10 and 12),
a first orifice extending longitudinally through the first base portion and the nose portion (centrally and vertically figs. 12 and 13), and
at least two electrical leads (110) each including a first end and a second end (111, 112, fig. 10), the first end of each of the electrical leads extending through a respective one of the at least two slots (para. 49), and

a second base portion (130) that is cylindrical (fig. 10 shows element 130 as generally cylindrical), the second base portion configured to receive the collar portion of the first base portion at a first end of the second base portion (see the inner cylinder of 120 within 130 in figs. 11 and 13),
a tubular portion extending from a second end of the second base portion (see the tubular portion of 130 in fig. 11), and
a second orifice extending through the second base portion and the tubular portion (central in fig. 11), the second orifice configured to receive a portion of the first base portion of the first connector body (the inner cylinder of 120, i.e. the collar portion, within 130 in figs. 11 and 13) and the at least two electrical leads (via 131), such that the at least two electrical leads abut an inner surface of the second orifice (see 110 in fig. 11); and
a power supply section (20a) including,
a second housing (fig. 8),
a battery in the housing (22), and
a control circuit (para. 60 discussing an analogous portion of a different embodiment, “controlling unit”)
While Li in all likelihood has some sort of electrical lead connecting its control circuit to its battery, Li does not explicitly disclose a third electrical lead electrically coupling the control circuit to a second terminal of the battery, a first electrical lead electrically coupling the control circuit to the cartridge when the cartridge is connected to the power supply section, and a second electrical lead electrically coupling the control circuit to a first terminal of the battery.

The advantage of this feature is that they allow communication between the battery and the control circuit.
Therefore, it would have been obvious to one of ordinary skill in the art to adopt the arrangement of leads, battery, and control circuit of Liu for the power supply section of Li to allow communication between the battery and control circuit.
Claims 6 and 14: Li discloses each of the at least two electrical leads including a U-shaped notch at the second end thereof (most clearly shown for elements 110 on the left side of fig. 11).
Claim 7: Li discloses an air inlet in the second base portion of the second connector body (the right side of 130 in fig. 11), the air inlet in fluid communication with the first orifice in the first connector piece (ascertainable from figs. 10–12).
Claim 12: Li discloses a microprocessor configured to control temperature of a heater (para. 60 discloses a “controlling unit” that is connected to the heater (see para. 68)), the microprocessor in the housing (para. 60).
Claim 17: Li discloses a second connector assembly arranged in a first end of the second housing (220, 230, ascertainable from figs. 8–10).
Claim 18: Li discloses the second connector assembly including a cup-shaped connector piece (220) and a metal lining (210), the connector piece and the metal lining configured to receive the tubular portion of the second connector body (fig. 11).
Claim 19: Li discloses a post extending through a bottom of the connector piece (230, fig. 11 shows a hollow post on the center-right), the electrical leads configured to be received between the metal lining and the post (fig. 11 shows leads 110 received between right end of metal lining 210 and post 230).
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Liu as applied to claim 1 above, and further in view of Watkinson et al. (WO 2016/023824 A1).
Li does not disclose that the at least two electrical leads being formed of stainless steel (para. 49, “the two first electrically conductive elastic sheets 110 are made of copper or other electrically conductive materials”).
However, Watkinson discloses two electrical leads (24, 26) being formed of stainless steel (pg. 7, lns. 11–13).
The advantage of this feature is that it constitutes an electrically conductive material (as incentivized by Li).
Therefore, it would have been obvious to one of ordinary skill in the art to use the steel of Watkinson to form the leads of Li because it is an electrically conductive material.
Claims 4, 5, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Liu.
Claims 4 and 11: Li does not disclose a third slot extending longitudinally through the first base portion; a third electrical lead extending through the third slot; a fourth slot extending longitudinally through the first base portion; and a fourth electrical lead extending through the fourth slot.
However, this modification would only involve duplicating the slots and leads already disclosed in Li, and it would have been obvious to one of ordinary skill in the art to add third and fourth slots and leads to Li to allow for greater power transfer through the leads.
Claims 5 and 13: Li does not explicitly disclose that each of the first connector body and the second connector body are formed of at least one polymer.
However, Li discloses that these bodies are made of insulating materials (para. 49, “the connector 120 and the fixed base 130 are made of insulating materials”), and Li elsewhere discloses that plastic is a suitable insulating material (para. 66, “the sleeve 211c and the insulated base 212c are made of plastic materials”).
Therefore, it would have been obvious to one of ordinary skill in the art to construct the first and second connector bodies of Li out of the polymer plastic to allow them to fulfil their insulating functions.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Liu as applied to claim 15 above, and further in view of Liu (US Pub. 2014/0224244, “Liu-2014”).
Li discloses the electrical contacts being formed of copper (para. 49, “copper”).
Li does not disclose its electrical contacts being coated with either copper coated with tin, brass alloys, or both copper coated with tin and brass alloys.
However, Liu-2014 discloses electrical contacts (112, 112) being coated with tin (123, para. 36, “tin”).
The advantage of this feature is that it provides low resistivity.
Therefore, it would have been obvious to one of ordinary skill in the art to coat the copper of the electrical contacts of Li with the tin of Liu-2014 to provide low resistivity.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:00 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-






/J.J.N./Examiner, Art Unit 3761                 

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761